Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claims 19, 20 are objected to because of the following informalities:  claims 19, 20 are directed to a non-transitory computer readable storage medium, but depends from claim 1, which is directed to a method.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 9, 14, 15, 16, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, it recites a method for detecting a slippery road comprising: receiving a traction loss of a vehicle using a first sensor; receiving a coefficient of friction between the vehicle and a road surface using a second sensor; fusing the traction loss with the coefficient of friction to detect the slippery road condition; and outputting the detected slippery road condition as an output.
	Claim 1 is directed toward a method and thus falls within one of the statutory categories. As explained above, claim 1 is directed to an abstract idea of mental processes. While claim 1 does recite the two different sensors, the sensors are recited at a high level of generality and the method only requires "receiving" the data, i.e. not actually sensing the data (which already exists by the time the method occurs, not real time). The receiving, plus the generic output are extra-solution activity. The abstract idea is making the determination re: the slippery road condition.
	Claim 1 does not recite additional elements that integrate the judicial exception into a practical application because the sensors are recited at a high level of generality and the method performs fusing the data, which is an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sensors are recited at a high level of generality. 
	MPEP 2106.04(a)(2)(III)(A) provides an example of claims that recite mental process include a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
	Similar reasoning applies to claim 18 with machine as the statutory category.
	Claims 8 and 9, which depend from claim 1, add only positive or negative observation of the slippery road condition based on determining that the coefficient of friction is above or below a threshold value. 
	Claim 14 recites a slippery road condition detecting apparatus comprising a processor and a memory, wherein the apparatus receive a coefficient of friction between a vehicle and a road surface from a sensor; determine a negative observation of the slippery road condition based on determining that the coefficient of friction is above a threshold value. The sensor is not positively claimed as part of the apparatus.  Claim 14 is just implementing the abstract idea using a processor, i.e. generic computer. 
Relevant reasonings from claims 1, 8 apply to claim 14.
	Claim 15, which depends from claim 14, adds only receiving a traction loss of the vehicle and fusing the traction loss with the coefficient of friction to detect the slippery road condition.
	Claim 16, which depends from claim 14, adds only positive observation of the slippery road condition based on determining that the coefficient of friction is below a threshold value.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9475500B2 to Grimm et al., which was cited by Applicant (hereinafter, Grimm). 
Regarding claim 1, Grimm discloses: 
A method for detecting a slippery road condition on a road link comprising: receiving a traction loss of a vehicle traveling on the road link, the traction loss detected using a first sensor {col. 4, lines 27-28: a slippery road surface could be detected by traction control system / Examiner note that detection implies a sensor}; 
receiving a coefficient of friction between the vehicle and a road surface of the road link, the coefficient of friction measured using a second sensor {col. 13, lines 1-6: the road surface condition classifier… enables any participative sensing system vehicle to estimate its local road surface friction (coefficient of friction)}; 
providing the detected slippery road condition as an output {col. 11, lines 20-21: driver notification of low friction conditions can be provided}.
Grimm does not explicitly disclose:
fusing the traction loss with the coefficient of friction to detect the slippery road condition on the road link.
In relation to this limitation, Grimm discloses data fusion performed on the road friction data {col. 14, lines 36-37}; fusion of metrics combining three types of hazardous driving conditions {col. 8, lines 8-10} and description of hazardous driving conditions {col. 7, lines 58-62: hazardous driving conditions may be caused by… wet or icy road surface, pothole or debris on the road}. Examiner note that the hazardous driving conditions are related to conditions that can cause traction loss and low coefficient of friction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion feature of Grimm to fuse data for traction loss and friction coefficient in order to consider the two factors in evaluation of slippery road conditions. 
	Similar reasoning applies to claim 18.
Regarding claim 2, which depends from claim 1, Grimm discloses: 
wherein the coefficient of friction is measured as a continuous range of values {col. 11, line 60 – col. 12, line 4: disclosed are linear and nonlinear ranges for coefficient of friction. Examiner note that the linear and nonlinear ranges imply continuous range.}
Similar reasoning applies to claim 19.
Regarding claim 3, which depends from claim 1, Grimm discloses:
wherein the traction loss is detected as a point-based traction loss event associated with a location of the traction loss {col. 6, lines 24-27: sensing system can send hazardous condition reports based on data about itself (such as a pothole strike or a loss of traction) / Examiner note that a pothole strike is a point-based traction loss event}.
	Similar reasoning applies to claim 20.
Regarding claim 6, which depends from claim 1, Grimm does not explicitly disclose:
wherein the slippery road condition is detected to a lane level of the road link.
	In relation to this limitation, Grimm discloses lane level detection {col. 3, lines 25-27: the object detection module 30 can compute the position of the vehicle 10 relative to the lane}. 
Together with sensing coefficient of friction {col. 13, lines 1-6}, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the friction coefficient sensing feature of Grimm to be performed on a lane level in order to provide further detail associated with the senses friction coefficient. 
Regarding claim 7, which depends from claim 1, Grimm discloses:
wherein the coefficient of friction is continuously monitored as the vehicle travels { col. 11, line 60 – col. 12, line 4. Examiner note that continuous range sensing requires continuous monitoring. / col. 5, lines 35-36:  the vehicles will continuously gather data from onboard systems}.
Regarding claim 8, which depends from claim 1, Grimm does not explicitly disclose:
further comprising: determining a negative observation of the slippery road condition based on determining that the coefficient of friction is above a threshold value, wherein the negative observation indicates that the slippery road condition has not been detected based on the measured coefficient of friction; and wherein the fusing the traction loss with the coefficient of friction to detect the slippery road condition on the road link is further based on the negative observation. 
	In relation to this limitation, Grimm discloses use of threshold in generating hazardous event report in col. 5, lines 45-53: The calculations by sensing system vehicle… greater than a certain predetermined size, detected via object detection… greater than a certain threshold…  trigger an immediate report. Further, Grimm discloses use of threshold for friction coefficient in col. 13, lines 40-44: a particular vehicle may be on a road with a current coefficient of friction of 0.6, but approaching a section of the road… has much lower coefficient of friction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion feature of Grimm to adopt threshold for friction coefficient in order to consider the threshold as an indication for slippery road condition. 
	Similar reasoning applies to claim 9.
Regarding claim 10, which depends from claim 1, Grimm discloses:
wherein the first sensor detects an activation of a braking system, a stability control system, or a combination thereof to detect the traction loss {col. 3, lines 31-35: the system status module can determine conditions… anti-lock brake system (ABS) activation; traction control system (TCS) activation}.
Regarding claim 11, which depends from claim 1, Grimm discloses:
wherein the second sensor measures the coefficient of friction based on a tire grip, a wheelspin, or a combination thereof of the vehicle {col. 11, lines 63-65: it is determined… range of tire performance, where tire slip ratio…}.
Regarding claim 12, which depends from claim 1, Grimm discloses:
wherein the second sensor includes an imaging sensor, a thermal sensor, or a combination thereof {col. 11, lines 39-43: The road surface condition classifier 400 receives data from environmental sensors (temperature… camera)}.
Regarding claim 13, which depends from claim 1, Grimm discloses:
further comprising: generating map data or a map layer of a geographic database to indicate the slippery road condition of the road link; and providing data for a mapping user interface to present a representation of the slippery road condition {col. 13, lines 45-49:  server 630 computes road friction estimates based on…friction estimates from the vehicles 610, road surface type from digital maps.  / col. 14, lines 5-12: The road friction estimates are computed by the server 630 for all roadways… The road friction estimates… communicated out to the vehicles 610 for their use}.
Regarding claim 14, Grimm discloses:
An apparatus for detecting a slippery road condition on a road link comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, receive a coefficient of friction between a vehicle and a road surface of the road link, the coefficient of friction measured using a sensor {col. 4, lines 27-28 / col. 13, lines 1-6}. 
Grimm does not explicitly disclose:
determine a negative observation of the slippery road condition based on determining that the coefficient of friction is above a threshold value, wherein the negative observation indicates that the slippery road condition has not been detected based on the measured coefficient of friction; and determine the slippery road condition of the road link based on the negative observation.
In relation to this limitation, Grimm discloses use of threshold in generating hazardous event report in col. 5, lines 45-53 /  use of threshold for friction coefficient in col. 13, lines 40-44.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion feature of Grimm to adopt threshold for friction coefficient in order to consider the threshold as an indication for slippery road condition.
Regarding claim 15, which depends from claim 14, Grimm discloses:
wherein the apparatus is further caused to: receive a traction loss of the vehicle on the road link {col. 4, lines 27-28}.
Grimm does not explicitly disclose:
fusing the traction loss with the coefficient of friction to detect the slippery road condition on the road link.
In relation to this limitation, Grimm discloses data fusion performed on the road friction data {col. 14, lines 36-37}; fusion of metrics combining three types of hazardous driving conditions {col. 8, lines 8-10} and description of hazardous driving conditions {col. 7, lines 58-62}. Examiner note that the hazardous driving conditions are related to conditions that can cause traction loss and low coefficient of friction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion feature of Grimm to fuse data for traction loss and friction coefficient in order to consider the two factors in evaluation of slippery road conditions.
Regarding claim 16, which depends from claim 14, Grimm does not explicitly disclose:
wherein the apparatus is further caused to: determine a positive observation of the slippery road condition based on determining that another measured coefficient of friction is below a threshold value, wherein the positive observation indicates that the slippery road condition has been detected based on the another measured coefficient of friction; and wherein the slippery condition of the road link is further based on the positive observation.
In relation to this limitation, Grimm discloses use of threshold in generating hazardous event report in col. 5, lines 45-53 /  use of threshold for friction coefficient in col. 13, lines 40-44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion feature of Grimm to adopt threshold for friction coefficient in order to consider the threshold as an indication for slippery road condition.

Allowable Subject Matter
Claims 4, 5, 17 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661